Citation Nr: 1754058	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  11-05 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for right knee disability. 

5.  Entitlement to service connection for left knee disability. 

6.  Entitlement to service connection for right hip disability. 

7.  Entitlement to service connection for left hip disability. 

8.  Entitlement to service connection for right elbow disability. 

9.  Entitlement to service connection for left elbow disability. 

10.  Entitlement to service connection for right ankle disability. 

11.  Entitlement to service connection for left ankle disability. 

12.  Entitlement to service connection for lumbar spine disability. 

13.  Entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD). 

14.  Entitlement to service connection for a neurological nerve damage disorder other than peripheral neuropathy. 

15.  Entitlement to service connection for peripheral neuropathy. 

16.  Entitlement to service connection for loss of sense of smell. 

17.  Entitlement to service connection for loss of sense of taste.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Sorathia, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010, March 2011, and June 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2017, the Veteran withdrew his request to appear before a member of the Board.  38 C.F.R. § 20.704(e).    
  
A service connection claim for a psychiatric disability encompasses claims for all acquired psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Given the Veteran's lay statements alleging various psychiatric disorders, the Board has recharacterized the claim as reflected on the cover page. 

The issues of entitlement to service connection for hypertension, peripheral neuropathy, tinnitus, and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with a mental health disability at any time during the appeal period or reasonably prior to the appeal period.  

2.  The Veteran has not been diagnosed with a neurological nerve damage disorder other than peripheral neuropathy at any time during the appeal period or reasonably prior to the appeal period.  

3.  Loss of sense of taste and smell did not have its onset in service and was not otherwise related to service, to include herbicide exposure.  

4.  The Veteran does not have a lumbar spine disability that had its onset in service or within one year of separation from service, or is otherwise related to service, to include exposure to herbicide agents.  
5.  The Veteran does not have disabilities of the bilateral knees, bilateral hips, bilateral elbows, or bilateral ankles that had its onset in service or within one year of separation from service, or is otherwise related to service, to include exposure to herbicide agents.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C. §§ 1110, 1154, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).       

2.  The criteria for service connection for a neurological nerve damage disorder other than peripheral neuropathy have not been met.  38 U.S.C. §§ 1110, 1154, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).         

3.  The criteria for service connection for loss of sense of taste and smell have not been met.  38 U.S.C. §§ 1110, 1154, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).         

4.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C. §§ 1110, 1154, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).         

5.  The criteria for service connection for bilateral knees, bilateral hips, bilateral elbows, and bilateral ankles have not been met.  38 U.S.C. §§ 1110, 1154, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).         







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Laws and Regulations 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Additionally, service connection for certain diseases may be granted based on presumed exposure to certain herbicide agents, even though there is no record of such disease during service.  Presumed exposure to an herbicide applies to Veterans who served in the Republic of Vietnam between January 9, 1962 and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  Service in the Republic of Vietnam includes service in other locations if the conditions of service involved duty or visitation in Vietnam (e.g., its inland waterways).  38 U.S.C. § 1112 (West 2012); 38 C.F.R.       § 3.307(a)(6)(iii) (2017).  

Here, a Personal Information Exchange System (PIES) report dated June 2009 states that the U.S.S. Tom Green County (LST-1159) was in the official waters of the Republic Of Vietnam from November 3, 1969 to November 7, 1969.  Although the report states that the record provides no conclusive proof of in-country service, the Veteran's service personnel records reveal that he served aboard the U.S.S. Tom Green Country in during the relevant dates in November 1969.  Moreover, VA's official list of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents states that all Veterans who served aboard vessels designated as LST (landing ship, tank) are eligible for the presumption of Agent Orange exposure.  See M21-1, IV.ii.1.H.2.k.  Accordingly, exposure to herbicide agents has been conceded.   

Moreover, the Veteran has provided vague details regarding alleged post-service medical treatment.  The Board finds that it can proceed with the adjudication of the appeal since the Veteran has not been able to provide sufficient information regarding his alleged treatment despite several opportunities to provide the required information.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  

Acquired Psychiatric Disorder 

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD, that had its onset during service or is otherwise related to service.  

Review of the claims file reveals that the Veteran has not been diagnosed with an acquired psychiatric disability at any point during the appeal period or reasonably prior to the appeal period.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Although the Veteran contends that he has an acquired psychiatric disability, he does not have the requisite medical expertise to render such a diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that a lay claimant is not competent to provide evidence as to complex medical questions).       

Here, his service treatment records do not include a diagnosis of or treatment for an acquired psychiatric disorder.  His post-service medical records from the Texas correctional facility also do not include a diagnosis of an acquired psychiatric disorder.  Although a September 2009 treatment record includes a notation of somaticism, this notation was not made in relation to a mental health evaluation but rather it was made after the Veteran reported symptoms of headaches and dizziness.  Significantly, treatment records from July 2000, May 2003, August 2003, June 2006, May 2007, July 2007, April 2008, and July 2009 all affirmatively state that the Veteran does not have an axis I mental health diagnosis.  

A February 2014 VA treatment record revealed a self-assessment of "low" depression.  However, the treatment record specifically states that this is a self-report assessment and that it is not sufficient to use alone for diagnostic purposes.  

The Veteran was afforded a VA examination in February 2014.  After conducting a thorough evaluation, the examiner concluded that the Veteran does not have a diagnosis of a mental disorder that conforms to the diagnostic and statistical manual of mental disorders.  

The Board acknowledges the Veteran's June 2014 contention that he was not able to freely discuss his concerns with the examiner as a female prison officer was present during the examination.  However, the Board finds the VA examination, in combination with the several years of correctional treatment records, to be highly probative evidence that the Veteran does not have a current mental health diagnosis despite the Veteran's contentions.  Here, the VA examiner still conducted a thorough evaluation of the Veteran utilizing the appropriate diagnostic testing and criteria to determine the Veteran's current mental health status.  Moreover, at least eight post-service treatment records also state that the Veteran does not have an axis I mental health diagnosis.  Thus, in combination, the correctional treatment records and VA examination report are highly probative evidence that the Veteran does not have a currently diagnosed mental health disorder.  

The Board also acknowledges the Veteran's statements that he began to receive treatment for a mental health disorder in the 1990s.  However, he states in a July 2000 medical treatment record that he was never treated for a mental health issue.  Given the inconsistent statements and a notation of malingering in his medical records, the Board finds the Veteran's statements that he has experienced a mental health illness since service to not be credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran).    

Thus, the VA examination report and the correctional treatment records remain the only competent evidence of record regarding the Veteran's mental health status.  As the treatment records and the VA examination report affirmatively state that the Veteran does not have an axis I mental health diagnosis, service connection for an acquired psychiatric disorder, to include PTSD, must be denied.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Neurological Nerve Damage Disorder Other Than Peripheral Neuropathy 

The Veteran contends that he has a neurological nerve damage disorder that had its onset during service, to include as related to herbicide exposure.  

Initially, it is important to note that although the Veteran contends that he has a neurological nerve damage disorder related to service, he is not competent to diagnose himself with such a disorder as he does not have the required medical expertise nor does he have the medical expertise to relate any symptoms that he may experience to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that a lay claimant is not competent to provide evidence as to complex medical questions).       

The medical evidence does not provide an indication that the Veteran has a neurological nerve damage disorder other than peripheral neuropathy.  Medical records show that the Veteran's neurological system was determined to be grossly intact or normal in January 2001, September 2005, July 2008, and August 2009.  Additionally, the Veteran's medical records include a notation of malingering.  See August 2009 medical record.  
       
The Veteran has not been afforded a VA examination in relation to this service connection claim.  In the instant case, VA's duty to provide the Veteran with an examination has not been triggered.  His service treatment records are silent for complaints of or treatment for a neurological nerve damage disorder or pertinent symptoms.  In fact, the Veteran's separation examination report revealed that the Veteran had a normal neurological evaluation.  Significantly, the Veteran has not been diagnosed with a neurological nerve damage disorder other than peripheral neuropathy.  Moreover, there is no credible and competent evidence of record suggesting that the Veteran's claimed disorder is related to service or began in service.  The evidence of record contains only lay conclusory, generalized statements regarding an association with service that the Veteran is not competent to render.  Accordingly, no examination or medical opinion is required.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).     

Here, the medical evidence of record is the only competent and probative evidence regarding whether the Veteran has a diagnosis of a neurological nerve damage disorder.  Since the medical evidence does not include a diagnosis of a neurological nerve damage disorder, service connection for a neurological nerve damage disorder other than peripheral neuropathy must be denied.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Loss of Sense of Smell and Loss of Sense of Taste 

The Veteran contends that he lost his sense of smell and taste and that this loss of the senses began during service.  It appears his contention is that the loss of senses is related to exposure to herbicide agents or chemical fumes from paint, or an in-service fight.  

The objective medical evidence does not contain a diagnosis of loss of smell or taste.  However, the Veteran is competent to state that he does not have a sense of smell or taste as this is within his lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Here, the service treatment records are silent for any reports of loss of sense of taste or smell.  

Although the Veteran's incarceration treatment records include reports of him reporting a loss of taste and smell, such documentation of symptoms was not present until three decades after separation from service.  The prolonged period without treatment factors against the Veteran's claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

It appears that the Veteran contends that his loss of taste and smell is related to an in-service fight, or exposure to herbicide agents or chemical fumes from paint.  The Veteran is not competent to assert any loss of his senses to an in-service fight, or exposure to herbicide agents or paint fumes as he does not have the required medical expertise to render such a conclusion.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that a lay claimant is not competent to provide evidence as to complex medical questions).  He also has not submitted any medical evidence relating any loss of senses to service.  

Moreover, the Board cannot find the Veteran's lay statements that he has experienced loss of senses since service to be credible.  Here, the service treatment records are silent for reports of loss of senses and he had a normal evaluation upon separation from service.  The Board considers the service records which were created contemporaneously with the events they document to be more probative than current statements reciting a past medical history.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than subsequently reported history); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board may discount the credibility of evidence in light of its relationship to other items of evidence).  Additionally, the Veteran reported other symptoms during service, such as low back pain.  In light of this, the Board finds that the silence in the service treatment records weighs against the claim since silence in the medical records may be relevant evidence that symptoms were not present if the record would normally have recorded such symptoms.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  The Veteran's medical records also include a notation of malingering, which weighs against the Veteran's claim.        

The Veteran has not been provided a VA examination or medical opinion with regard to this service connection claim.  However, VA's duty to provide the Veteran with an examination has not been triggered.  As discussed above, the service treatment records are silent for complaints of or treatment for loss of taste and smell.  Moreover, there is no competent evidence that the Veteran's claimed loss of senses is related to service and there is no credible evidence that the symptoms began in service.  The evidence contains only lay conclusory, generalized statements regarding an associated with service which the Board has found to not be competent or credible.  Accordingly, no examination or medical opinion is required.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).     

Given the silence in the service treatment records, the lack of consistent credible statements regarding the onset of symptoms, and the medical notation of malingering, the Board finds that the preponderance of the evidence is against the service connection claims.  Accordingly, the service connection claims for loss of sense of taste and smell are denied.  

Lumbar Spine Disability 

The Veteran contends that his lumbar spine disability began during service or is related to service.  Specifically, he states that he injured his low back during a storm, or in the alternative, that his lumbar spine disability is related to exposure to herbicide agents or paint fumes.  

The Veteran has a current diagnosis of osteoarthritis.  See September 2010 VA examination report.    

A January 1970 service treatment record reveals that the Veteran fell and landed on the base of his spine.  He reported pain of the coccyx.  His November 1970 separation examination report revealed that he had a normal evaluation of the spine. 

Initially, the Veteran is not competent to assert that his lumbar spine disability is related to service, to include exposure to herbicide agents or paint fumes as he does not have the required medical expertise to render such an opinion.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that a lay claimant is not competent to provide evidence as to complex medical questions).  He has also not submitted any medical evidence linking lumbar spine disabilities to herbicide agents or paint fumes. 

Additionally, the Veteran's statements regarding experiencing symptoms in service and continuously since service are not credible.  He contends that he applied for a job shortly after separation from service and that he was turned down for the job due to his back.  See April 2009 statement.  However, in December 2009, the Veteran asserts that his back problems are due to years of construction work.  A July 2000 medical treatment record reveals that the Veteran denied having a personal history of a back injury.  Given his inconsistent statements and the notation of malingering in his medical records, the Board finds the Veteran's statements that he has experienced back symptoms since service to not be credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran).    

VA medical opinions were obtained in September 2010, October 2010, and May 2011.  The medical opinions opined that it was less likely than not that the lumbar spine disability is related to service.  The examiner stated that the Veteran had a single, resolved low back injury in service in January 1970 with no additional complaints or abnormal findings for the remainder of service.  The examiners related the Veteran's current condition to age and life style and that a lumbar strain/sprain does not lead to diffuse inflammatory arthritis.  Additionally, the examiner highlighted the essentially normal findings of a May 2009 x-ray report.  These medical opinions, when read together, are adequate and highly probative as they consider the Veteran's medical history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
    
Given that his lay statements regarding symptoms since service are not credible and he is not competent to relate his symptoms to herbicide exposure or paint fumes, the VA medical opinions are the only probative evidence of record regarding the etiology of the lumbar spine disability.  In light of the probative VA medical opinions and the prolonged period without treatment or diagnosis of a lumbar spine disability after separation from service, the Board finds that service connection for a lumbar spine disability must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49, 53-56 (1990). 
    
Bilateral Knees, Hips, Elbows, and Ankles 

The Veteran contends that he has disabilities of the bilateral knees, hips, elbows, and ankles that are related to service, to include exposure to herbicide agents and chemical fumes from paint.  

The medical records include a diagnosis of generalized osteoarthritis.  

The service treatment records are silent for in-service symptoms, treatment, or diagnosis of a knee, hip, elbow, or ankle disability.  The November 1970 separation examination report reveals that the Veteran had a normal evaluation of the spine, upper extremities, and lower extremities.      

It appears that the Veteran contends that he had joint pains since service or as a result of exposure to herbicide agents and paint fumes.  To the extent that the Veteran contends that he has had joint pain since service, the Board cannot find these statements to be credible given that the service treatment records are silent for any symptoms of or treatment for joint pain other than the lumbar spine.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than subsequently reported history); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board may discount the credibility of evidence in light of its relationship to other items of evidence).  Moreover, the lay statements that appear to contend that he has had joint pain since service are inconsistent with his other statements of record which indicate that his joint pain had onset in the 1990s.  See January 2009 claim.  In regards to the Veteran's lay statements in which he alleges that his joint pain is related to exposure to herbicide agents or paint fumes, he is not competent to render such an opinion as does not have the required medical expertise.  He has also not submitted medical evidence linking joint pain to such exposures.  

Post-service treatment records reveal that a September 2000 evaluation found the Veteran's joints to be normal.  This treatment record weighs against the claim as the Veteran's joints were found to be normal approximately 30 years after separation from service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

The Veteran has not been provided a VA examination or medical opinion with regard to these service connection claims.  Here, VA's duty to provide the Veteran with an examination has not been triggered.  As discussed above, the service treatment records are silent for in-service complaints of or treatment for knee, ankle, hip, or elbow pain.  Moreover, there is no competent or credible evidence suggesting that the Veteran's claimed joint pain is related to service or began in service.  The evidence contains only lay conclusory, generalized statements regarding an associated with service which the Board has found to not be competent or credible.  Accordingly, no examination or medical opinion is required.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).     

Given the Veteran's inconsistent statements regarding onset of joint pain, along with the lack of contemporaneous reports of in-service joint pain other than lumbar spine pain and the normal separation examination report, the Board finds that service connection for bilateral knees, hips, ankles, and elbows is not warranted.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49, 53-56 (1990). 
  



ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.  

Service connection for a neurological nerve damage disorder other than peripheral neuropathy is denied.  

Service connection for loss of sense of smell is denied. 

Service connection for loss of sense of taste is denied.  

Service connection for a lumbar spine disability is denied.  

Service connection for right knee disability is denied. 

Service connection for left knee disability is denied. 

Service connection for right hip disability is denied. 

Service connection for left hip disability is denied.  

Service connection for right elbow disability is denied.  

Service connection for left elbow disability is denied.  

Service connection for right ankle disability is denied.  

Service connection for left ankle disability is denied.  


REMAND

As discussed above, the Veteran's exposure to herbicide agents has been conceded given his service on the U.S.S. Tom Green in November 1969.  The Veteran has a diagnosis of hypertension and has not been afforded a VA examination in regards to the nature, onset, and etiology of his hypertension.  A remand is required in order to afford the Veteran a VA examination in light of the National Academy of Sciences Institute of Medicine study which indicates that there is "limited or suggestive evidence of an association" between exposure to herbicides and hypertension.  See 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012). 

In regards to the service connection claim for peripheral neuropathy, the Veteran describes a burning sensation in his feet.  He also states that a doctor told him that he has peripheral neuropathy.  A May 2011 VA examination report for the lumbar spine notes that a sensory evaluation revealed abnormal findings of the bilateral feet.  Given that early-onset peripheral neuropathy is a presumptive disorder related to herbicide exposure pursuant to 38 C.F.R. § 3.309(e), a remand for a VA examination is required to determine if the Veteran has a diagnosis of early-onset peripheral neuropathy.    

The Veteran also contends that he has tinnitus and bilateral hearing loss due to service.  Review of the record reveals that the Veteran was scheduled for a VA audiology examination and that he failed to report.  In several lay statements, including a June 2011 notice of disagreement, the Veteran states that it was not his fault that he missed the examination as he is incarcerated.  He requested that the examination be rescheduled and that notice be sent to the appropriate authorities so that he can be allowed to attend the examination.  Accordingly, these service connection claims must be remanded in order to afford the Veteran an examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding medical records from the Texas Department of Criminal Justice.  Any negative response should be associated with the claims file.   

2.  Afford the Veteran the opportunity to identify any outstanding relevant private treatment records.  The Veteran should be asked to provide additional information regarding the Rockdale Medical Clinic where he asserts that he received treatment for hypertension in the 1970s.  The AOJ should take appropriate steps to obtain any identified treatment records.  Any negative responses should be associated with the claims file.     

3.  Schedule the Veteran for a VA examination regarding hypertension and peripheral neuropathy.  The AOJ should note that the Veteran is incarcerated and appropriate steps should be taken to afford this Veteran a VA examination.    

The examiner should answer the following questions: 

i)  Specifically state whether or not the Veteran has a diagnosis of early-onset peripheral neuropathy.  

ii)  If the Veteran has a diagnosis other than early-onset peripheral neuropathy, opine as to whether it is at least as likely as not that the diagnosed disability had its onset during service or is otherwise related to service, to include herbicide exposure. 

iii)  Whether it is at least as likely as not that the Veteran's hypertension had its onset in service or manifested within one year of separation from service.  The examiner should discuss the Veteran's in-service blood pressure readings from his June 1969 enlistment examination report (110/68) and his November 1970 separation examination report (132/80).  

iv)  Whether it is at least as likely as not that the Veteran's hypertension is otherwise related to service, to specifically include herbicide exposure.  In answering this question, please discuss the National Academy of Sciences Institute of Medicine study stating that there is "limited or suggestive evidence of an association" between exposure to herbicides and hypertension.  

4.  Schedule the Veteran for an audiology examination. 

The AOJ should note that the Veteran is incarcerated and appropriate steps should be taken to afford this Veteran a VA examination.    

i)  The examiner should determine whether the Veteran has a VA hearing loss disability pursuant to 38 C.F.R. § 3.385.  

ii)  If so, the examiner should opine as to whether it is at least as likely as not that the hearing loss disability had its onset in service or is otherwise related to service. 

iii) The examiner should opine as to whether it is at least as likely as not that tinnitus is related to service.  

5.  Then readjudicate the claims.  If any of the benefits sought on appeal are denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


